UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6688



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DONALD EUGENE TIDWELL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CR-94-297, CA-97-3894-4-12)


Submitted:   June 19, 2002                 Decided:   July 10, 2002


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Eugene Tidwell, Appellant Pro Se. Marshall Prince, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald E. Tidwell seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and denying his motion to amend the § 2255 motion. We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

United States v. Tidwell, Nos. CR-94-297; CA-97-3894-4-12 (D.S.C.

Feb. 27, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2